Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Eduardo Miranda, M.D.,

(OI File No. H-14-4-3117-9),
Petitioner,

v.

The Inspector General.

Docket No. C-15-3603

Decision No. CR4639

Date: June 21, 2016

DECISION

Petitioner, Eduardo Miranda, is a physician who practices in the State of Texas. The
parties agree that he was convicted of introducing misbranded drugs into interstate
commerce and, pursuant to section 1128(a)(1) of the Social Security Act (Act), must be
excluded from participating in federal health care programs for a minimum period of five
years. The Inspector General (IG) wishes to exclude him for thirteen years. Petitioner
challenges the length of that exclusion, arguing that thirteen years is excessive and
unreasonable.

For the reasons set forth below, I find that a thirteen-year exclusion is reasonable.
Background

In a letter dated May 29, 2015, the IG advised Petitioner Miranda that he was excluded
from participating in Medicare, Medicaid, and all federal health care programs for a

minimum period of thirteen years because he had been convicted of a criminal offense
related to the delivery of an item or service under Medicare or a state health care
program. The letter explained that section 1128(a)(1) of the Act authorizes the exclusion.
1G. Ex. 1. Petitioner timely requested review.

The IG has submitted his brief (IG Br.) and four exhibits (IG Exs. 1-4). Petitioner
submitted a brief (P. Br.), along with twenty exhibits. (P. Exs. 1-20). The IG filed a
reply brief (IG Reply). In the absence of any objection, I admit into evidence IG Exs. 1-4
and P. Exs. 1-20.

The parties agree that an in-person hearing is not necessary in order to decide this case.
IG Br. at 9; P. Br. at 10. The parties also agree that Petitioner Miranda was convicted of
a crime related to the delivery of an item or service under Medicare or a state health care
program and must be excluded from program participation for at least five years. IG Br.
at 1; P. Br. at 1, 2-3; see Order and Schedule for Filing Briefs and Documentary Evidence
at 2 (December 2, 2015); Act §§ 1128(a)(1), (c)(3)(B). Because the parties agree that the
IG has a basis upon which to exclude Petitioner from program participation, the sole
issue before me is whether the length of the exclusion is reasonable. 42 C.F.R.

§ 1001.2007.

Discussion

Based on the aggravating factors and the absence of any
mitigating factors, a thirteen-year exclusion is
reasonable.

Here, Petitioner Miranda practiced as an oncologist, providing medical services to cancer
patients. P. Ex. 1 at 1. He ordered, prescribed, and administered oncology drugs that
were not Food and Drug Administration (FDA)-approved; they came from a foreign
source. Petitioner Miranda then billed Medicare, Medicaid, and a private insurance
program (Blue Cross/Blue Shield) for the drugs. He billed approximately $3.4 million,
and the various programs reimbursed him more than $1 million. IG Ex. 3 at 1-2; P. Ex. 1
at 1-2; see IG Ex. 2 at 4; IG Ex. 4 at 9.

Petitioner pled guilty in federal district court to one misdemeanor count of introducing
misbranded drugs into interstate commerce, in violation of 21 U.S.C. §§ 331(a), 352(f),
and 18 U.S.C. § 2. IG Ex. 2 at 1. The court entered judgment against him on November
25, 2014, sentenced him to five years probation, and ordered him to pay the health care
programs $1,004,438.50 in restitution. IG Ex. 2 at 1,2, 42

' T make this one finding of fact/conclusion of law.

> The court assessed the program losses as follows: Blue Cross Blue Shield of Texas lost
$403,966.99; the Medicaid program lost $361,959.31; and the Medicare program lost
$238,512.20. IG Ex. 2 at 4.
Under section 1128(a)(1) of the Act, the Secretary of Health and Human Services must
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. 42 C.F.R. § 1001.101(a). An exclusion brought under section 1128(a)(1) must
be for a minimum period of five years. Act § 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a);
1001.2007(a)(2). Federal regulations set forth criteria for lengthening exclusions beyond
the five-year minimum. 42 C.F.R. § 1001.102(b). Evidence that does not pertain to one
of the aggravating or mitigating factors listed in the regulations may not be used to decide
whether an exclusion of a particular length is reasonable.

Among the factors that may serve as a basis for lengthening the period of exclusion are
the two that the IG relies on in this case: 1) the acts resulting in the conviction, or similar
acts, caused a government program or another entity financial losses of $5,000 or more;
and 2) the acts that resulted in the conviction, or similar acts, were committed over a
period of one year or more. 42 C.F.R. § 1001.102(b)(1) and (2). The presence of an
aggravating factor or factors, not offset by any mitigating factor or factors, justifies
lengthening the mandatory period of exclusion.

Program financial loss (42 C.F.R. § 1001.102(b)(1)): The sentencing court found that
Petitioner’s crime caused $1 004,438.50 in program losses and ordered him to pay that
amount in restitution to Medicare, Medicaid, and Blue Cross/Blue Shield. IG Ex. 2 at 4.
At a minimum, then, Petitioner’s crimes cost these insurers significant financial losses —
200 times greater than the $5,000 threshold for aggravation — and the IG may justifiably
increase significantly Petitioner’s period of exclusion. See Jeremy Robinson, DAB No.
1905 (2004); Donald A. Burstein, Ph.D., DAB No. 1865 (2003).

Petitioner concedes that he paid the restitution but claims that he did so “pursuant to his
plea agreement” and “in his continued spirit of cooperation ....” P. Br. at 4. Why
Petitioner pled guilty and agreed to pay restitution is irrelevant. Moreover, although
restitution has long been considered a reasonable measure of program losses because one
could infer the loss based on the amount of restitution paid, where, as here, the court’s
judgment explicitly determined the program losses, I need not rely on the restitution
amount to infer the amount of the loss. That amount has been firmly established by the
court, and I will not disturb the court’s finding. See 42 C.F.R. § 1001.2007(d)
(precluding a collateral attack on the court’s judgment “where the facts were adjudicated
and a final decision was made”); see also Juan de Leon, Jr., DAB No. 2533 at 5 (2013);
Jason Hollady, M.D., DAB No. 1855 (2002) (finding the amount of restitution ordered a
reasonable measure of program losses).

Petitioner also asserts that the restitution he paid to the private insurer (Blue Cross/Blue
Shield) is of no significance because it does not represent a financial loss to a government
program. P. Br. at4n.2. The regulation that defines aggravating factors does not limit
itself to financial losses to government programs. It considers aggravating losses of
$5,000 or more “to a [g]overnment program or to one or more entities.” 42 C.F.R.
§1001.102(b)(1) (emphasis added). Losses to a private insurer fall within this broad
definition. See, e.g., Jeremy Robinson, DAB No. 1905 at 8 (determining that a $205,000
loss to private insurance companies supported a fifteen-year exclusion).

Length of criminal conduct (42 C.F.R. § 1001.102(b)(2)). In his guilty plea, Petitioner
conceded that his criminal activity began “[o]n or about October 1, 2007” and continued
“through January 28, 2009.” IG Ex. 3 at 5; P. Ex. 1 at 5; see IG Ex. 4 at 6. Thus, the acts
that resulted in Petitioner’s conviction and similar acts were committed over a period that
exceeded the one year necessary to constitute an aggravating factor. See Jeremy
Robinson, DAB No. 1905 at 12, citing Donald A. Burstein, Ph.D., DAB No. 1865 at 12
(finding that wrongful acts committed over “slightly more” than a year justified
increasing the period of exclusion).

No mitigating factors. The regulations consider mitigating just three factors: 1) a
petitioner was convicted of three or fewer misdemeanor offenses and the resulting
financial loss to the program was less than $1,500; 2) the record in the criminal
proceedings demonstrates that the court determined that a petitioner had a mental,
physical, or emotional condition that reduced his culpability; and 3) a petitioner’s
cooperation with federal or state officials resulted in others being convicted or excluded,
or additional cases being investigated, or a civil money penalty (CMP) being imposed.
42 CFR. § 1001.102(c). Characterizing the mitigating factor as “in the nature of an
affirmative defense,” the Departmental Appeals Board has ruled that a petitioner has the
burden of proving any mitigating factor by a preponderance of the evidence. Barry D.
Garfinkel, M.D., DAB No. 1572 at 8 (1996).

Obviously, because Petitioner’s crime resulted in financial losses far in excess of $1,500,
the first factor does not apply here. Nor does Petitioner claim any mental, physical, or
emotional condition that reduced his culpability.

Petitioner suggests that the third mitigating factor applies because he “immediately”
cooperated with the FDA and with federal prosecutors, answering their questions
“without hesitation” and sparing them from investigating further or going to trial. P. Br.
at 10. Petitioner is entitled to no special consideration simply because he cooperated with
authorities in his own case. The regulation requires that his cooperation result in others
being convicted or excluded, additional cases being investigated, or a CMP being
imposed. Petitioner must show that he provided information that resulted in the
investigation of a new target. Marcia C. Smith, DAB No. 2046 at 9-11 (2006).

Petitioner also attempts to minimize the significance of his crime. He points out that he
was convicted under a strict liability statute and claims that he did not realize that he was
ordering drugs from a foreign distributor. He argues that his actions posed no threat to
his patients because the foreign drugs were exactly the same as medications distributed
by suppliers in the United States, except that they lacked FDA-required language (“Rx
only”); did not include National Drug Code numbers found on FDA-approved versions;
and included package inserts in languages other than English. How he can be so sure that
a non-FDA-approved drug is exactly the same as an FDA-approved drug is a mystery.
Moreover, he concedes that these drugs bore indicia of illegitimacy — lacking FDA-
required language and National Drug Code numbers, and with package inserts written in
a foreign language — which undermines his claims of ignorance. But even accepting that
he was not aware of the drugs’ origins does not mean that he is not a threat to federal
health care programs. His actions were either deliberate or negligent, and a negligent
physician can do much harm.

Petitioner also points out that the IG granted a limited waiver of his exclusion so that he
could continue to provide oncology services in a medically-underserved area. P. Br. at
11. The waiver provision, 42 C.F.R. § 1001.1801(b), authorizes the IG to grant or deny a
state health care program’s request that exclusion be waived “if the individual . . . is the
sole community physician or the sole source of essential specialized services in a
community.” The IG’s waiver under section 1001.1801 does not establish that an
individual is trustworthy or a low risk to federal healthcare programs and is not a relevant
factor in determining whether an exclusion period is reasonable. See Vinod
Chandrashekhar Patwardhan, M.D., DAB No. 2454 at 8 (2012).

Petitioner also cites the decision of the Texas Medical Board to buttress his argument that
he poses no threat to federal healthcare programs. P. Ex. 2. On November 7, 2014, the
medical board imposed a remedial plan requiring Petitioner to participate in remedial
education, take and pass the board’s medical jurisprudence examination, and pay $500
per year to cover the board’s costs in administering the plan. The medical board’s actions
are not a mitigating factor. To the contrary, “any other adverse action” by a federal, state,
or local government agency or board is an aggravating factor, if based on the same set of
circumstances that serve as the basis for imposing the exclusion. 42 C.F.R.

§ 1001.102(b)(9) (emphasis added). That the IG opted not to invoke this factor does not
render it mitigating.

Finally, Petitioner offers letters and other evidence attesting to his good character and
service to the community. Under the regulations, these do not create mitigating factors.

Thus, no mitigating factor offsets the aggravating factors present in this case.
Conclusion
So long as the period of exclusion is within a reasonable range, based on demonstrated

criteria, I have no authority to change it. Joann Fletcher Cash, DAB No. 1725 at 7
(2000), citing 57 Fed. Reg. 3298, 3321 (1992). The record in this case establishes that
Petitioner committed a crime over a long period of time that caused significant financial
losses to healthcare programs. Based on these aggravating factors, and, in the absence of
any mitigating factors, I find that the thirteen-year exclusion falls within a reasonable
range.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

